ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2010-07-06_ORD_01_NA_00_FR.txt.     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


 JURISDICTIONAL IMMUNITIES
        OF THE STATE
        (GERMANY v. ITALY)

          COUNTER-CLAIM


        ORDER OF 6 JULY 2010




           2010
    COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


IMMUNITÉS JURIDICTIONNELLES
         DE L’ÉTAT
       (ALLEMAGNE c. ITALIE)

   DEMANDE RECONVENTIONNELLE


   ORDONNANCE DU 6 JUILLET 2010

                            Official citation :
      Jurisdictional Immunities of the State (Germany v. Italy),
                 Counter-Claim, Order of 6 July 2010,
                      I.C.J. Reports 2010, p. 310




                      Mode officiel de citation :
      Immunités juridictionnelles de l’Etat (Allemagne c. Italie),
       demande reconventionnelle, ordonnance du 6 juillet 2010,
                     C.I.J. Recueil 2010, p. 310




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071094-7
                                             No de vente :   984

                                6 JULY 2010

                                 ORDER




 JURISDICTIONAL IMMUNITIES
        OF THE STATE
     (GERMANY v. ITALY)
      COUNTER-CLAIM




IMMUNITÉS JURIDICTIONNELLES
         DE L’ÉTAT
   (ALLEMAGNE c. ITALIE)
DEMANDE RECONVENTIONNELLE




                             6 JUILLET 2010

                           ORDONNANCE

                                                                          310




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2010                                            2010
                                                                                   6 juillet
                                                                                 Rôle général
                                6 juillet 2010                                      no 143



         IMMUNITÉS JURIDICTIONNELLES
                  DE L’ÉTAT
                       (ALLEMAGNE c. ITALIE)

                DEMANDE RECONVENTIONNELLE




                             ORDONNANCE


Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KORO-
           MA, AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM, KEITH,
           SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE,
           GREENWOOD, juges ; M. GAJA, juge ad hoc ; M. COUVREUR,
           greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,
  Rend l’ordonnance suivante :
  1. Considérant que, le 23 décembre 2008, le Gouvernement de la
République fédérale d’Allemagne (dénommée ci-après l’« Allemagne ») a
déposé au Greffe de la Cour une requête introductive d’instance contre le
Gouvernement de la République italienne (dénommée ci-après l’« Italie »),
dans laquelle il déclarait que « [p]ar sa pratique judiciaire ... l’Italie a
manqué et continue de manquer à ses obligations envers l’Allemagne en
vertu du droit international » ; que, dans sa requête, l’Allemagne a invo-

                                                                            4

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 311


qué comme base de compétence de la Cour l’article premier de la conven-
tion européenne pour le règlement pacifique des différends du 29 avril 1957
(dénommée ci-après la « convention européenne ») ; et qu’au terme de sa
requête elle a formulé les demandes suivantes :
       « L’Allemagne prie la Cour de dire et juger que :

    1) en permettant que soient intentées à son encontre des actions
       civiles fondées sur des violations du droit international humani-
       taire commises par le Reich allemand au cours de la seconde
       guerre mondiale de septembre 1943 à mai 1945, la République
       italienne a commis des violations de ses obligations juridiques
       internationales en ne respectant pas l’immunité de juridiction
       reconnue à la République fédérale d’Allemagne par le droit inter-
       national ;
    2) en prenant des mesures d’exécution forcée visant la « Villa
       Vigoni », propriété de l’Etat allemand utilisée par le gouvernement
       de ce dernier à des fins non commerciales, la République italienne
       a également violé l’immunité de juridiction de l’Allemagne ;
    3) en déclarant exécutoires sur le sol italien des décisions judiciaires
       grecques fondées sur des faits comparables à ceux qui sont men-
       tionnés au point 1 ci-dessus, la République italienne a commis
       une autre violation de l’immunité de juridiction de l’Allemagne.
      En conséquence, la République fédérale d’Allemagne prie la Cour
    de dire et juger que :
    4) la responsabilité internationale de la République italienne est
       engagée ;
    5) la République italienne prendra, par les moyens de son choix,
       toutes les mesures nécessaires pour faire en sorte que l’ensemble
       des décisions de ses juridictions et d’autres autorités judiciaires
       qui contreviennent à l’immunité souveraine de l’Allemagne soient
       privées d’effet ;
    6) la République italienne prendra toutes les mesures nécessaires
       pour faire en sorte que ses juridictions s’abstiennent à l’avenir de
       connaître d’actions intentées contre l’Allemagne à raison des faits
       mentionnés au point 1 ci-dessus » ;
  2. Considérant que, le 23 juin 2009, dans le délai fixé par la Cour dans
son ordonnance du 29 avril 2009, l’Allemagne a déposé son mémoire,
dont les conclusions sont formulées dans les mêmes termes que les
demandes figurant dans la requête ;
  3. Considérant que, le 23 décembre 2009, dans le délai fixé par la Cour
dans son ordonnance du 29 avril 2009, l’Italie a déposé son contre-
mémoire ; qu’au chapitre VII de ce contre-mémoire, se référant à l’article 80
du Règlement, elle a présenté une demande reconventionnelle « portant
sur la question des réparations dues aux victimes italiennes des graves

                                                                           5

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 312


violations du droit international humanitaire commises par les
forces du Reich allemand » ; qu’elle a fondé la compétence de la Cour
pour connaître de cette demande reconventionnelle sur l’article premier de
la convention européenne, invoqué conjointement avec le paragraphe 1
de l’article 36 du Statut de la Cour ; qu’elle a affirmé qu’il existait « une
connexité directe entre les faits et le droit sur lesquels se fonde l’Italie
pour contrer la demande de l’Allemagne et les faits et le droit invoqués
par l’Italie à l’appui de sa demande reconventionnelle » ; et qu’au terme
de son contre-mémoire elle a présenté les conclusions suivantes :
        « Sur la base des faits et arguments exposés ci-dessus, et en se
     réservant le droit de compléter ou de modifier les présentes conclu-
     sions, l’Italie prie la Cour de dire et juger que toutes les demandes de
     l’Allemagne sont rejetées.
        En ce qui concerne sa demande reconventionnelle, et conformé-
     ment à l’article 80 du Règlement, l’Italie prie la Cour de dire et juger
     que, compte tenu de l’existence en droit international d’une obli-
     gation de réparation envers les victimes de crimes de guerre et de
     crimes contre l’humanité perpétrés par le IIIe Reich :
     1) L’Allemagne a violé cette obligation à l’égard de victimes ita-
        liennes de tels crimes en refusant de leur accorder une répara-
        tion effective.
     2) Ce comportement engage la responsabilité internationale de
        l’Allemagne.
     3) L’Allemagne doit mettre fin à son comportement illicite et accor-
        der une réparation appropriée et effective auxdites victimes, par
        les moyens de son choix et par la conclusion d’accords avec
        l’Italie » ;
   4. Considérant que, le 27 janvier 2010, lors d’une réunion que le pré-
sident de la Cour a tenue avec les agents des Parties, l’agent de l’Alle-
magne a indiqué que son gouvernement considérait que la demande recon-
ventionnelle présentée par l’Italie n’entrait pas dans les prévisions du
paragraphe 1 de l’article 80 du Règlement et qu’il entendait soulever des
exceptions à la demande ; que la Cour a décidé que le Gouvernement alle-
mand devrait spécifier par écrit, le 26 mars 2010 au plus tard, les motifs
juridiques sur lesquels il s’appuyait pour soutenir que la demande recon-
ventionnelle formulée par le défendeur n’entrait pas dans les prévisions
du paragraphe 1 de l’article 80 du Règlement, et que le Gouvernement
italien serait à son tour invité à présenter par écrit ses vues sur la question
le 26 mai 2010 au plus tard ; et considérant que, par lettres en date du
5 février 2010, le greffier en a informé les Parties ;
   5. Considérant que, le 24 mars 2010, l’Allemagne a soumis ses obser-
vations écrites intitulées « Exceptions préliminaires de la République
fédérale d’Allemagne à la demande reconventionnelle de l’Italie », dans
lesquelles elle a exposé les motifs juridiques sur lesquels elle s’appuyait
pour affirmer que cette demande reconventionnelle n’était pas conforme

                                                                             6

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 313


aux dispositions du paragraphe 1 de l’article 80 du Règlement ; et qu’un
exemplaire de ces observations a été communiqué à la Partie adverse le
même jour ;
   6. Considérant que, par communication de son agent datée du
25 mai 2010 et reçue au Greffe le même jour, l’Italie a fait tenir à la Cour
ses observations écrites intitulées « Observations de l’Italie concernant les
exceptions préliminaires de la République fédérale d’Allemagne relatives
à la demande reconventionnelle de l’Italie » ; et que, par lettre en date du
25 mai 2010, le greffier a communiqué un exemplaire de ces observations
au Gouvernement allemand ;
   7. Considérant que, ayant reçu des observations écrites complètes et
détaillées de la part de chacune des Parties, la Cour est suffisamment
informée de leurs positions respectives quant à la question de savoir si
elle peut connaître de la demande présentée par l’Italie à titre reconven-
tionnel dans son contre-mémoire ; et que, en conséquence, la Cour ne
juge pas nécessaire d’entendre plus avant les Parties à ce sujet ;

                                   * * *
   8. Considérant que la Cour juge utile d’exposer brièvement le contexte
factuel de l’affaire, qui ne donne lieu à aucune contestation entre les
Parties ; qu’entre 1943 et 1945 des crimes de guerre et des crimes contre
l’humanité ont été commis par le IIIe Reich contre des citoyens italiens ;
que, le 10 février 1947, les Puissances alliées ont conclu un traité de paix
avec l’Italie réglant, en particulier, les conséquences juridiques et écono-
miques de la guerre avec cet Etat ; que les paragraphes 1 à 4 de l’article 77
du traité de paix se lisent comme suit :
       « 1. A dater de l’entrée en vigueur du présent Traité, les biens en
    Allemagne de l’Etat et des ressortissants italiens ne seront plus consi-
    dérés comme biens ennemis et toutes les restrictions résultant de leur
    caractère ennemi seront levées.
       2. Les biens identifiables de l’Etat et des ressortissants italiens que
    les forces armées ou les autorités allemandes ont enlevés, par force
    ou par contrainte, du territoire italien et emportés en Allemagne
    après le 3 septembre 1943, donneront lieu à restitution.
       3. Le rétablissement des droits de propriété ainsi que la restitution
    des biens italiens en Allemagne seront effectués conformément aux
    mesures qui seront arrêtées par les Puissances occupant l’Alle-
    magne.
       4. Sans préjudice de ces dispositions et de toutes autres qui seraient
    prises en faveur de l’Italie et des ressortissants italiens par les Puis-
    sances occupant l’Allemagne, l’Italie renonce, en son nom et au nom
    des ressortissants italiens, à toutes réclamations contre l’Allemagne
    et les ressortissants allemands, qui n’étaient pas réglées au 8 mai 1945,
    à l’exception de celles qui résultent de contrats et d’autres obliga-
    tions qui étaient en vigueur ainsi que de droits qui étaient acquis

                                                                            7

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 314


    avant le 1er septembre 1939. Cette renonciation sera considérée
    comme s’appliquant aux créances, à toutes les réclamations de carac-
    tère intergouvernemental relatives à des accords conclus au cours de
    la guerre et à toutes les réclamations portant sur des pertes ou des
    dommages survenus pendant la guerre » ;
   9. Considérant que, le 2 juin 1961, deux accords ont été conclus entre
les Parties ; que le premier, entré en vigueur le 16 septembre 1963, concer-
nait le « règlement de certaines questions d’ordre patrimonial, écono-
mique et financier » ; qu’en vertu de cet accord l’Allemagne a versé des
indemnités à l’Italie au titre de « questions économiques pendantes »
(art. 1) ; que le Gouvernement italien a déclaré, aux termes de l’article 2
dudit accord, que
    « toutes les réclamations pendantes de la République italienne ou de
    personnes physiques ou morales italiennes contre la République
    fédérale d’Allemagne ou contre des personnes physiques ou morales
    allemandes [étaient] réglées, pour autant qu’elles [fussent] fondées
    sur des droits et situations de fait nés au cours de la période allant
    du 1er septembre 1939 au 8 mai 1945 » ;
qu’en vertu du second accord, entré en vigueur le 31 juillet 1963, relatif à
l’« indemnisation des ressortissants italiens ayant fait l’objet de mesures
de persécution sous le régime national-socialiste », l’Allemagne s’est enga-
gée à verser des indemnités aux ressortissants italiens et victimes de telles
mesures ; qu’aux termes de l’article 3 de cet accord,
    « le paiement prévu à l’article premier port[ait] règlement définitif
    entre la République fédérale d’Allemagne et la République italienne
    de toutes les questions faisant l’objet [dudit accord], sans préjudice
    des droits éventuels de ressortissants italiens fondés sur la législation
    allemande en matière d’indemnisation » ;
   10. Considérant que, après la seconde guerre mondiale, l’Allemagne a
adopté, entre 1953 et 2000, une législation relative à l’indemnisation de
victimes du régime nazi ; qu’en vertu de cette législation — y compris le
texte le plus récent, la loi fédérale allemande du 2 août 2000 portant créa-
tion de la fondation « Mémoire, responsabilité et avenir » — toutes les
victimes italiennes ne pouvaient prétendre à une indemnisation ; qu’à
compter de cette date plusieurs décisions rendues par la justice allemande
ont estimé que certaines catégories de victimes, parmi lesquelles certains
ressortissants italiens, n’avaient pas droit à réparation en vertu de la
législation en vigueur ;
   11. Considérant que, le 11 mars 2004, la Corte di Cassazione italienne
a rendu un arrêt selon lequel les tribunaux italiens pouvaient connaître de
l’action en réparation engagée à l’encontre de l’Allemagne par
M. Luigi Ferrini, un ressortissant italien arrêté en août 1944 et déporté en
Allemagne, où il fut détenu et obligé de travailler dans une usine de
munitions jusqu’à la fin de la guerre ; que la Corte di Cassazione, par
deux ordonnances rendues le 29 mai 2008, respectivement, dans l’affaire

                                                                           8

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 315


concernant Giovanni Mantelli et autres et dans celle concernant Libe-
rato Maietta, a confirmé que les tribunaux italiens pouvaient connaître
des demandes de même nature introduites contre l’Allemagne ; et qu’un
certain nombre de demandes similaires sont actuellement en instance
devant la justice italienne ;

                                    *   *
   12. Considérant que la Cour examinera à présent la question de savoir
si la demande présentée par l’Italie dans son contre-mémoire à titre
reconventionnel satisfait aux conditions énoncées à l’article 80 de son
Règlement ; et que, aux termes de cet article :
       « 1. La Cour ne peut connaître d’une demande reconventionnelle
    que si celle-ci relève de sa compétence et est en connexité directe avec
    l’objet de la demande de la partie adverse.
       2. La demande reconventionnelle est présentée dans le contre-
    mémoire et figure parmi les conclusions contenues dans celui-ci. Le
    droit qu’a l’autre partie d’exprimer ses vues par écrit sur la demande
    reconventionnelle dans une pièce de procédure additionnelle est pré-
    servé, indépendamment de toute décision prise par la Cour, confor-
    mément au paragraphe 2 de l’article 45 du présent Règlement, quant
    au dépôt de nouvelles pièces de procédure.
       3. En cas d’objection relative à l’application du paragraphe 1 ou à
    tout moment lorsque la Cour le considère nécessaire, la Cour prend
    sa décision à cet égard après avoir entendu les parties » ;
   13. Considérant que l’Allemagne ne conteste pas que la demande de
l’Italie n’est pas présentée comme un moyen de défense au fond mais
comme une « demande reconventionnelle » au sens de l’article 80 du
Règlement, c’est-à-dire comme « un acte juridique autonome ayant pour
objet de soumettre une prétention nouvelle au juge, et [qui], en même
temps, [se] rattache [à la demande principale], dans la mesure où, formu-
lée à titre « reconventionnel », elle [y] riposte » (Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance
du 17 décembre 1997, C.I.J. Recueil 1997, p. 256, par. 27) ; qu’il n’est pas
davantage contesté que la demande est « présentée dans le contre-
mémoire et figure parmi les conclusions contenues dans celui-ci », confor-
mément au paragraphe 2 de l’article 80 du Règlement ;
   14. Considérant que, aux termes du paragraphe 1 de l’article 80 du
Règlement, deux conditions doivent être remplies pour que la Cour
puisse connaître d’une demande reconventionnelle en même temps que de
la demande principale ; que, dans ses prononcés antérieurs, la Cour a
qualifié ces conditions de conditions de « recevabilité d’une demande
reconventionnelle en tant que telle » (Plates-formes pétrolières (Républi-
que islamique d’Iran c. Etats-Unis d’Amérique), demande reconvention-
nelle, ordonnance du 10 mars 1998, C.I.J. Recueil 1998, p. 203, par. 33 ;

                                                                            9

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 316


Activités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda), demandes reconventionnelles, ordonnance du
29 novembre 2001, C.I.J. Recueil 2001, p. 678, par. 35) ; que le terme
« recevabilité », dans ce contexte, doit être compris au sens large, comme
couvrant à la fois la condition de compétence et celle de connexité
directe ; et que la Cour l’utilisera également dans ce sens en l’espèce ;
   15. Considérant que la Cour a déjà eu l’occasion d’exposer comme suit
les raisons pour lesquelles la recevabilité d’une demande reconvention-
nelle en tant que telle est subordonnée à ces deux conditions :
       « Considérant que le défendeur ne saurait tirer parti de l’action
    reconventionnelle pour porter devant le juge international des
    demandes qui excéderaient les limites dans lesquelles les parties ont
    reconnu sa compétence ; et que le défendeur ne saurait davantage
    imposer par cette voie au demandeur n’importe quelle demande, au
    risque de porter atteinte aux droits de celui-ci et de compromettre la
    bonne administration de la justice ; et considérant que c’est pour ce
    motif qu’il est exigé, au paragraphe 1 de l’article 80 du Règlement,
    que la demande reconventionnelle « relève de la compétence de la
    Cour » et « soit en connexité directe avec l’objet de la demande de la
    partie adverse » » (Application de la convention pour la prévention et
    la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
    slavie), demandes reconventionnelles, ordonnance du 17 décembre
    1997, C.I.J. Recueil 1997, p. 257-258, par. 31) ;
   16. Considérant que l’Allemagne a réservé sa position sur le point de
savoir si la condition de connexité directe est remplie en l’espèce ; qu’elle
conteste en revanche expressément que la demande reconventionnelle
satisfasse à la condition de compétence énoncée au paragraphe 1 de l’ar-
ticle 80 du Règlement ; et que c’est sur cette dernière question que la
Cour va maintenant se pencher ;

                                    *   *
  17. Considérant qu’aux termes de l’article premier de la convention
européenne, sur lequel l’Italie fonde la compétence de la Cour pour
connaître de sa demande reconventionnelle en la présente instance :
      « Les hautes parties contractantes soumettront pour jugement à la
    Cour internationale de Justice tous les différends juridiques relevant
    du droit international qui s’élèveraient entre elles et notamment ceux
    ayant pour objet :
    a) l’interprétation d’un traité ;
    b) tout point de droit international ;
    c) la réalité de tout fait qui, s’il était établi, constituerait la viola-
        tion d’une obligation internationale ;
    d) la nature ou l’étendue de la réparation due pour rupture d’une
        obligation internationale » ;

                                                                           10

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 317


considérant que l’alinéa a) de l’article 27 de la convention européenne est
ainsi libellé :
       « Les dispositions de la présente convention ne s’appliquent pas :
     a) aux différends concernant des faits ou situations antérieurs à
         l’entrée en vigueur de la présente convention entre les parties au
         différend » ;
et considérant que la convention européenne est entrée en vigueur entre
les Parties le 18 avril 1961 ;
   18. Considérant que, dans son arrêt du 10 février 2005 en l’affaire rela-
tive à Certains biens (Liechtenstein c. Allemagne), la Cour, s’agissant de
la limitation ratione temporis prévue par ce même alinéa a) de l’article 27
de la convention européenne, a déclaré que « l’élément décisif n’[était] pas
la date à laquelle le différend a[vait] vu le jour, mais celle des faits ou
situations concernant lesquels le différend s’[était] élevé » (exceptions pré-
liminaires, arrêt, C.I.J. Recueil 2005, p. 25, par. 48) ;

                                       *

   19. Considérant que la Cour doit en premier lieu déterminer l’objet du
différend dont l’Italie entend la saisir par voie de demande reconvention-
nelle, afin de décider si celui-ci concerne des faits ou situations qui entrent
dans le champ d’application temporel de la convention européenne ;

   20. Considérant que, de l’avis de l’Allemagne, le différend que l’Italie
entend soumettre par la voie de sa demande reconventionnelle concerne
les « violations du droit international qui ont été commises par les forces
armées et les autorités d’occupation de l’Allemagne nazie alors qu’elles
exerçaient leur domination sur l’Italie et ses nationaux » entre septembre
1943 et mai 1945 et le fait que l’Allemagne aurait manqué à ses obliga-
tions de réparation découlant de ces violations ;
   21. Considérant que l’Italie, quant à elle, soutient que l’objet du diffé-
rend qu’elle entend soumettre à la Cour est « double » ; que les divergen-
ces entre les Parties portent, d’une part, sur la question de l’existence, à
l’heure actuelle, d’un « droit à réparation de l’Italie » et, d’autre part, sur
celle de savoir si l’Allemagne, à la suite de la création en 2000 de la fon-
dation « Mémoire, responsabilité et avenir », a manqué à ses obligations
de réparation à l’égard de victimes italiennes de crimes perpétrés par le
Reich allemand ;

   22. Considérant que les Parties ne sont pas divisées sur le fait que des
ressortissants italiens ont été victimes de violations sérieuses du droit
international humanitaire commises par l’Allemagne nazie entre 1943
et 1945 ; qu’elles ont néanmoins des vues divergentes sur la question de
savoir si et dans quelle mesure l’Allemagne est tenue de réparer le préju-
dice causé à ces victimes ; et que c’est l’existence et la portée de cette obli-

                                                                             11

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 318


gation de réparation qui constituent l’objet du différend que l’Italie
entend soumettre à la Cour par voie de demande reconventionnelle ;

                                     *
   23. Considérant que la Cour va à présent examiner la question de
savoir si elle est compétente ratione temporis en vertu de la convention
européenne ; que, conformément à sa jurisprudence, les faits et situations
qu’elle doit prendre en considération sont ceux au sujet desquels s’est
élevé le différend, ou, en d’autres termes, uniquement ceux qui doivent
être regardés comme générateurs du différend, ceux qui en sont « réelle-
ment la cause », et non ceux qui constituent la source des droits revendi-
qués (Droit de passage sur territoire indien (Portugal c. Inde), fond,
arrêt, C.I.J. Recueil 1960, p. 35) ; qu’en l’instance la Cour doit donc
déterminer si le différend que l’Italie entend soumettre par voie de
demande reconventionnelle, tel que défini au paragraphe 22 ci-dessus,
concerne des faits ou situations qui se sont produits avant l’entrée en
vigueur entre les Parties de la convention européenne le 18 avril 1961 — à
savoir les événements survenus entre 1943 et 1945 et le traité de paix
de 1947 entre les Puissances alliées et l’Italie —, ou s’il concerne des
« situations nouvelles » résultant des accords de 1961 (entrés en vigueur
en 1963 ; voir paragraphe 9 ci-dessus) et de décisions prises par les auto-
rités allemandes après l’entrée en vigueur de la convention européenne
entre les Parties ; et que, autrement dit, il échet à la Cour de décider en
l’espèce quels sont, parmi ces faits et situations, ceux qui constituent la
source ou la cause réelle du différend concernant l’obligation de répara-
tion de l’Allemagne à l’égard de certaines victimes italiennes de violations
sérieuses du droit humanitaire perpétrées par l’Allemagne nazie entre 1943
et 1945 ;

                                     *
   24. Considérant que, selon l’Allemagne, les faits et situations que
concerne le différend que l’Italie entend soumettre par voie de demande
reconventionnelle sont l’occupation de territoire italien entre septembre
1943 et mai 1945 et les conséquences qui en ont découlé pour des civils
italiens et des membres des forces armées italiennes capturés ; que,
selon elle, le Gouvernement allemand, lorsqu’il a conclu les accords
de 1961, considérait que la clause de renonciation prévue au paragra-
phe 4 de l’article 77 du traité de paix de 1947 avait mis un terme à toute
demande de réparation, et que la conclusion des deux accords était « un
geste de bonne volonté destiné à mettre fin aux querelles juridiques rela-
tives à l’indemnisation due dans des cas particuliers » ; que, selon l’Alle-
magne, seules les violations sérieuses du droit international humanitaire
perpétrées pendant la seconde guerre mondiale par le Reich allemand
constituent la cause réelle du différend que l’Italie entend soumettre par
voie de demande reconventionnelle ; que l’Allemagne nie que les deux

                                                                         12

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 319


accords conclus entre les Parties en 1961 soient la cause réelle du diffé-
rend ; qu’elle observe que l’Italie ne fait état d’aucun différend entre les
Parties au sujet des accords de 1961, et souligne que ceux-ci sont sans
pertinence au regard de la demande reconventionnelle, notamment parce
qu’ils n’ont pas donné naissance à une situation nouvelle à une nouvelle
date critique ; que l’Allemagne conteste également que la loi allemande du
2 août 2000 puisse être considérée comme la cause réelle du différend ;
que, selon elle, l’Italie ne prétend pas que l’Allemagne a violé des obliga-
tions à son égard en n’incluant pas dans le champ d’application ratione
materiae de la loi les membres des forces armées italiennes capturés ; que,
selon l’Allemagne, les faits et situations que concerne le différend que
l’Italie entend porter devant la Cour par voie de demande reconvention-
nelle tombent dans le champ de la limitation temporelle prévue à l’ali-
néa a) de l’article 27 de la convention européenne ; et que l’Allemagne en
conclut donc que la Cour n’a pas compétence pour trancher ce différend
au titre de l’article premier de la convention européenne ;
   25. Considérant que l’Italie soutient que le différend qu’elle entend
porter devant la Cour par voie de demande reconventionnelle trouve son
origine dans le régime de réparation établi par les accords de 1961 et les
événements qui ont suivi la création de la fondation « Mémoire, respon-
sabilité et avenir » (voir paragraphe 10 ci-dessus) — qui constituent
ensemble la source ou la cause réelle du différend ; que l’Italie considère
que les deux accords conclus entre les Parties le 2 juin 1961, prévoyant,
notamment, des indemnités à verser par le Gouvernement allemand, ont
créé une « situation nouvelle » entre les deux pays quant à la question de
la réparation puisque, en concluant ces accords, l’Allemagne a aban-
donné son droit d’invoquer la clause de renonciation du traité de paix
de 1947 et reconnu l’existence d’une obligation continue de réparation à
l’égard de l’Italie et de ressortissants italiens ; que, de surcroît, l’Italie sou-
tient que les décisions prises par les autorités allemandes à compter
de 2000, qui tendent à débouter les ressortissants italiens de leurs actions
en réparation, constituent également une « situation nouvelle » ; qu’elle
affirme que le différend qu’elle entend soumettre par voie de demande
reconventionnelle trouve son origine dans ces deux « situations nouvel-
les », qui ne tombent pas dans le champ de la limitation temporelle prévue
à l’alinéa a) de l’article 27 de la convention européenne ; et que l’Italie en
conclut que la Cour a compétence pour trancher ce différend au titre de
l’article premier de la convention européenne ;

                                        *
   26. Considérant que, selon la Cour, le différend dont l’Italie entend la
saisir par voie de demande reconventionnelle concerne l’existence et la
portée de l’obligation de réparation de l’Allemagne à l’égard de certaines
victimes italiennes de violations sérieuses du droit humanitaire commises
par l’Allemagne nazie entre 1943 et 1945 (voir paragraphe 22 ci-dessus),
plutôt que ces violations elles-mêmes ; que, si lesdites violations consti-

                                                                                13

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 320


tuent la source des droits allégués par l’Italie ou ses ressortissants, elles ne
sont pas la source ou la « cause réelle » du différend ; que, par conséquent,
ces violations ne sont pas les faits ou situations que ledit différend
concerne ;
   27. Considérant qu’en 1947 les Puissances alliées ont conclu un traité
de paix avec l’Italie, qui faisait partie d’un régime juridique destiné à
régler un certain nombre de réclamations patrimoniales et autres résul-
tant d’événements survenus pendant la seconde guerre mondiale ; que
ledit traité déterminait le statut des biens italiens en Allemagne et portait
sur le rétablissement des droits de propriété et la restitution des biens de
l’Italie et de ses ressortissants (art. 77, par. 1 à 3) (voir paragraphe 8 ci-
dessus) ; qu’en vertu de ce même traité de paix l’Italie, « sans préjudice des
[dispositions des paragraphes 1 à 3 de l’article 77] et de toutes autres qui
seraient prises en faveur de l’Italie et des ressortissants italiens par les
Puissances occupant l’Allemagne », a accepté, avec certaines exceptions,
de renoncer « en son nom et au nom des ressortissants italiens à toutes
réclamations contre l’Allemagne et les ressortissants allemands, qui
n’étaient pas réglées au 8 mai 1945 » (art. 77, par. 4) (voir paragraphe 8
ci-dessus) ;
   28. Considérant que, en vertu des accords de 1961 relatifs aux indem-
nités devant être versées au Gouvernement italien par l’Allemagne
(voir paragraphe 9 ci-dessus), cette dernière a pris certains engagements
spécifiques et limités à l’égard de l’Italie ; que, si les accords de 1961 ont
offert à l’Italie, pour certains de ses ressortissants, des formes de
réparation allant au-delà du régime institué au lendemain de la seconde
guerre mondiale, ils n’ont toutefois pas affecté ou modifié la situation
juridique des ressortissants italiens dont il est question dans la pré-
sente instance ; et que, de surcroît, la situation juridique de ces ressor-
tissants italiens est inextricablement liée à l’appréciation de la portée
et de l’effet de la clause de renonciation contenue au paragraphe 4 de
l’article 77 du traité de paix de 1947 et aux divergences de vues entre les
Parties quant à la possibilité pour l’Allemagne de se fonder sur cette
disposition ;
   29. Considérant que, entre 1953 et 2000, l’Allemagne a adopté une
législation relative à l’indemnisation de certaines catégories de victimes de
violations sérieuses du droit humanitaire commises par le IIIe Reich ; que,
selon la Cour, ni cette législation, dont fait partie la loi de 2000 portant
création de la fondation « Mémoire, responsabilité et avenir », ni le fait
que certaines victimes italiennes n’ont pas reçu d’indemnisation au titre
de cette législation ne sauraient être considérés comme constituant des
« situations nouvelles » par rapport à toute obligation de l’Allemagne, en
vertu du droit international, de verser des indemnités aux ressortissants
italiens dont il est question en l’instance, et n’ont donné lieu à aucun nou-
veau différend à cet égard ;
   30. Considérant qu’il résulte de ce qui précède que le différend dont
l’Italie entend la saisir par voie de demande reconventionnelle concerne
des faits et situations antérieurs à l’entrée en vigueur de la convention

                                                                             14

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 321


européenne entre les Parties ; et que ledit différend est donc exclu du
champ d’application temporel de la convention ;
  31. Considérant que la Cour conclut dès lors que la demande recon-
ventionnelle présentée par l’Italie ne relève pas de sa compétence au titre
du paragraphe 1 de l’article 80 de son Règlement ;

                                    *   *
   32. Considérant que la Cour, ayant conclu que la demande reconven-
tionnelle de l’Italie ne relève pas de sa compétence, n’a pas à aborder la
question de savoir si cette demande est en connexité directe avec l’objet
des réclamations présentées par l’Allemagne ;

                                    *   *
   33. Considérant que, à la lumière de tout ce qui précède, la Cour juge
que la demande reconventionnelle présentée par l’Italie est irrecevable au
titre du paragraphe 1 de l’article 80 de son Règlement ;

                                    *   *
   34. Considérant que la procédure concernant les demandes présentées
par l’Allemagne se poursuit ; que, lors d’une réunion tenue le 27 jan-
vier 2010 par le président de la Cour avec les agents des Parties, l’agent de
l’Allemagne a proposé à la Cour d’autoriser un second tour de procédure
écrite sur le fond, et a estimé que des délais de trois mois seraient suffi-
sants pour la préparation d’une réplique et d’une duplique ; et considé-
rant que l’agent de l’Italie ne s’est pas opposé à cette proposition ;

                                   * * *
  35. Par ces motifs,
  LA COUR,
  A) Par treize voix contre une,
  Dit que la demande reconventionnelle présentée par l’Italie dans son
contre-mémoire est irrecevable comme telle et ne fait pas partie de l’ins-
tance en cours ;
  POUR : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma, Al-
    Khasawneh, Buergenthal, Simma, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, Skotnikov, Greenwood, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Cançado Trindade, juge ;

  B) A l’unanimité,
   Autorise l’Allemagne à présenter une réplique et l’Italie, une duplique,
et fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :

                                                                          15

    IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (ORDONNANCE 6 VII 10) 322


  Pour la réplique de l’Allemagne, le 14 octobre 2010 ;
  Pour la duplique de l’Italie, le 14 janvier 2011 ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le six juillet deux mille dix, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République fédérale d’Allemagne
et au Gouvernement de la République italienne.


                                                        Le président,
                                               (Signé) Hisashi OWADA.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




  MM. les juges KEITH et GREENWOOD joignent une déclaration com-
mune à l’ordonnance ; M. le juge CANÇADO TRINDADE joint à l’ordon-
nance l’exposé de son opinion dissidente ; M. le juge ad hoc GAJA joint
une déclaration à l’ordonnance.

                                                          (Paraphé) H.O.
                                                          (Paraphé) Ph.C.




                                                                             16

